DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance.
The double patenting rejection that was set forth in the preceding Office action has been withdrawn in light of the terminal disclaimer submitted on Jan. 13, 2022. The rejection under 35 U.S.C. § 112(b) and the objection that were set forth in the preceding Office action has been withdrawn in light of the amendment of claims 13-15.
The following references are noted.
US Patent Application Publication No. 2016/0046737 A1 to McLoughlin describes a polypropylene homopolymer (see ¶ [0061]) and Example 1 in Table 1) that has an Mw/Mn of 7.7 and an Mz/Mn of 32, each of which is within the presently recited ranges. The polymer has a melt flow rate of 1, which is outside of the presently recited range.
US Patent No. 6,723,795 to Ishiwata describes a polypropylene homopolymer (see Example 1 in Table 1) that has an Mw/Mn of 8.0 and an Mz/Mn of 31.0, each of which is within the presently recited ranges. Ishiwata does not disclose the melt flow rate of the 
The examiner is unaware of any prior art that describes or suggests the claimed polypropylene compositions. Claims 1-10 and 12-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RICHARD A HUHN/Primary Examiner, Art Unit 1764